951 F.2d 1267
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DEVILS LAKE SIOUX MANUFACTURING CORPORATION, Appellant,v.The UNITED STATES, Appellee.
No. 91-1188.
United States Court of Appeals, Federal Circuit.
Dec. 16, 1991.

Before ARCHER, LOURIE and RADER, Circuit Judges.
LOURIE, Circuit Judge.


1
Devils Lake Sioux Manufacturing Corporation (Sioux) appeals the decision of the Armed Services Board of Contract Appeals (Board), Devils Lake Sioux Mfg. Corp., ASBCA Nos. 32972, 34150 and 35155 (Oct. 19, 1990), granting summary judgment in favor of the United States relating to Sioux's appeals seeking an adjustment to Sioux's contract to supply camouflage systems to the United States Army Troop Support Command (TROSCOM).   At the Board, the parties agreed that the Board's decision in the appeals of Brunswick Corporation, ASBCA Nos. 32973, 337726, 35151, would control its appeals.   The Board subsequently dismissed Sioux's appeals on the basis of its decision in Brunswick Corp., 91-1 B.C.A.  (CCN) p 23,458 at 117, 679 (Oct. 19, 1990), in which the Board held that TROSCOM's interpretation of the contract's "Adjustment for Unanticipated Economic Fluctuation" clause was correct, that Brunswick's was incorrect, and that the contract was unambiguous.


2
On appeal to this court, we affirmed the Board's decision in Brunswick Corp. v. United States, No. 91-1201 (Fed.Cir. December 11, 1991).   We now affirm the Board's decision in this case on the basis of that decision.